Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1-8 and 10-21 are pending in the application. 
As to claims 15-21, “computer-readable media” for storing explicitly excludes transitory media [paragraph 20] such that the examiner is interpreting the limitation as directed to non-transitory computer-readable media.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 13 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As to claim 6, the “creating” step is part of or sub-step of “switching transmission of the network flow…” step as disclosed in applicant’s specification [specification, Fig. 
Claim 7 depends on claim 6 and is rejected based on dependency.
As to claims 13 and 20-21 are rejected for the same reason as claims 6-7 above. 

Allowable Subject Matter
Claims 1-5, 8, 10-12 and 14-19 are allowed.
Claims 6-7, 13 and 20-21 but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and by overcoming the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection above.

The following is a statement of reasons for the indication of allowable subject matter:
The prior arts of record when taken individually or in combination do not expressly teach or render obvious, in the context of the claims taken as a whole, the invention as recited in independent claims 1, 8 and 15.
Upgrading of virtualized network adapter kernel acceleration module was disclosed in Applicant Admitted Prior Art (hereafter AAPA) [Specification, paragraph [0004]].  US PG Pub. 2014/0229928 is the closest prior art and discloses rerouting traffic of a software to be updated to an intermediary and subsequently routing the traffic back to an updated version of the software 
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skill in the art before the effective filing date of the claimed invention would have combined them to arrive at the present invention as recited in the context of independent claims 1, 8 and 15 as a whole.
Response to Arguments
Applicant's arguments filed on 2/24/21 have been fully considered but are not persuasive.

In the remarks, Applicant argued in substance that:
With respect to the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, “the features and the relevant specification sections, which the Office alleges to be unclear, appear to be those of previous claim 6 before the preliminary amendment. Applicant respectfully submits that the application supports claims 6, 7, 13, 20, and 21 at least at FIG. 4 and paragraphs [0072]-[0075] of the publication”.

Examiner respectfully traversed Applicant's remarks:

As to point (a), the examiner respectfully disagrees and submits that the feature in discussion are limitations currently present which are the result of the preliminary amendment.  More specifically, claim 6 currently recites “…wherein inserting the comprises creating, by the second para-virtualized network adapter kernel acceleration module, the kernel thread of the second para-virtualized network adapter kernel acceleration module” such that applicant’s specification only disclosed the “creating” step [specification, Fig. 3, S308-2 of S308; Fig. 4, s410 and corresponding text] as a step subsequent to the “inserting” step [specification, Fig. 3, step S306; Fig. 4, S412 and corresponding text] and not a part of the “inserting” step, therefore it is unclear whether applicant actually means “subsequent to the inserting…” rather than “wherein inserting…comprising”.  Therefore, applicant’s argument is not persuasive.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QING YUAN WU/Primary Examiner, Art Unit 2199